Citation Nr: 1027652	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right shoulder 
condition.

6.  Entitlement to service connection for a right arm condition.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for tension headaches.

9.  Entitlement to service connection for right carpal tunnel 
syndrome.

10.  Entitlement to service connection for hearing loss.

11.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for posttraumatic stress 
disorder (PTSD).

12.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

13.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over this claim is now with the RO in 
Honolulu, Hawaii.

In March 2010, the Veteran testified in a Videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issues of service connection for a right shoulder 
condition as secondary to service-connected back condition 
and service connection for a right arm condition as 
secondary to service-connected back condition have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of service connection for a left knee disability, a 
right ankle disability, a right shoulder condition, a right arm 
condition, hemorrhoids, tension headaches, right carpel tunnel 
syndrome, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  The Veteran does not currently suffer from a right knee 
disability or a left ankle disability, and did not suffer from a 
right knee condition or a left ankle disability, during any time 
period on appeal.

2.  In a March 2010 Videoconference hearing before the 
undersigned Veterans Law Judge, prior to the promulgation of a 
decision in the appeal, the Veteran, through his representative, 
expressed his desire to withdraw the appeal for service 
connection for hearing loss.

3.  In a December 1999 rating decision from the RO, entitlement 
to service connection for PTSD was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year of the decision.  

4.  Evidence of record received since the December 1999 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

5.  A valid, current diagnosis of PTSD based upon verified 
stressors is of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability and a left ankle disability have not been met.  38 
U.S.C.A. §§1110, 5107(b) (West 2002); 38 C.F.R.  § 3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, specifically, service connection for hearing loss, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

3.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Right Knee Disability and Left Ankle Disability

Service treatment reports are absent for any complaints of, or 
treatment for, a right knee disability.  These records, as a 
whole, tend to show that the Veteran did not have symptoms of a 
right knee condition in service, and weigh heavily against his 
claim for service connection for a right knee disability.

A service treatment record from July 1987 indicated that the 
Veteran suffered from a left ankle sprain in June 1987 while 
playing softball.  He complained of increased pain when he walked 
long distances and went up and down stairs.  Treatment included 
rehabilitative exercise.  There were no other complaints of, or 
treatment for, a left ankle condition in any other service 
treatment records and the condition appears to have been 
resolved.

A periodic physical examination report from August 1989 indicated 
a normal clinical evaluation of the Veteran's lower extremities.  
In an associated report of medical history, the Veteran indicated 
that he has had or has a bone, joint or other deformity.  
However, the Veteran did not specify to which bone, joint, or 
other deformity he was referring.

Significantly, upon review of the Veteran's extensive VA 
outpatient treatment reports, there is no indication of any 
complaints for, or treatment of, a right knee disability or a 
left ankle disability post service.  The most recent VA 
outpatient treatment report from March 2010 revealed the 
Veteran's computerized problem list.  Neither a right knee 
condition nor a left ankle condition was included on this problem 
list.  Indeed, there have been no complaints of a right knee 
disability or a left ankle disability in any VA outpatient 
treatment report by the Veteran himself.

The Board notes that a VA outpatient treatment report indicated 
that in May 2008, the Veteran complained of recurring pain to his 
right leg.  However, the treatment report did not specify whether 
the Veteran's right leg pain included pain in the right knee.  
More significantly, there was no diagnosis of a right knee 
condition in the treatment report.

Service treatment records and VA outpatient treatment reports 
constitute strong evidence against the Veteran's claims for 
service connection for a right knee disability and a left ankle 
disability.  Most importantly, the Veteran does not have current 
diagnoses of the claimed conditions.

As discussed above, entitlement to service connection for disease 
or injury is limited to cases in which in-service incidents have 
resulted in the claimed disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, for 
either the right knee or the left ankle, there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board recognizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the presence of a chronic 
disability at any time during the claim process can support a 
grant of service connection if there is a relationship to 
service, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, 
as in this case, there is no evidence of a right knee disability 
or a left ankle disability during the claim period, that holding 
is inapplicable.

Only the Veteran's own contention that service connection is 
warranted stands in favor of his claims.  To the extent that the 
Veteran is of the opinion that he currently suffers from a right 
knee disability and left ankle disability, or that he had these 
conditions during service, such opinions are not competent 
evidence.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. App. 
303 (2007) (varicose veins) and in Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (flat feet).  An example of the kind of medical 
condition of which a layperson is not competent to identify is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial 
asthma).

A right knee disability and a left ankle disability would appear 
to fall into the latter class.  Thus, the Veteran's statements 
that he currently has these conditions and that there are related 
to service many years ago are entitled to very low probative 
weight and are outweighed by the service and post-service 
treatment records.  Simply stated, the Veteran's claim that he 
has these problems are outweighed by the service and post-service 
treatment records, which are found by the Board to provide highly 
probative medical evidence that the Veteran does not have these 
disabilities, at this time.

Based on the above, the preponderance of the evidence is against 
his claims for entitlement to service connection for a right knee 
disability and a left ankle disability, and this claim must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Hearing loss

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Except for appeals withdrawn on the record at 
a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2009).

The record reflects that during a Videoconference hearing before 
the undersigned Veterans Law Judge, the Veteran, through his 
representative, stated that he was withdrawing the appeal for 
service connection for hearing loss.  Hearing transcript at 2.

The Board finds that this statement on the record qualifies as a 
valid withdrawal of the issues of entitlement to service 
connection for hearing loss.  See 38 C.F.R.  § 20.202.  
Accordingly, this claim will be dismissed.

New and Material

The RO denied the Veteran's claim for entitlement to service 
connection for PTSD in a December 1999 rating decision.  An RO 
letter sent to the Veteran that month gave the Veteran notice of 
this denial and his appellate rights, but he did not perfect an 
appeal to this decision.  Therefore, the rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38  U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The Veteran submitted his petition to reopen the service 
connection claim for PTSD in March 2008.  For claims filed on or 
after August 29, 2001, "new" evidence means existing evidence 
not previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The Court has also 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Id.  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

Importantly, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v.  
Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), 
and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case will 
be allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issues.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991). 

The RO denied the appellant's prior claim for entitlement to 
service connection for PTSD in December 1999 because the Veteran 
did not have a current diagnosis of PTSD and he had not provided 
verifiable details concerning his alleged stressors.  Thus, for 
evidence in this case to be considered new and material, it must 
show that the Veteran has a current diagnosis of PTSD.

At the time that the RO rendered their decision, evidence of 
record included the Veteran's service treatment records, military 
personnel records, and VA outpatient treatment reports from July 
8, 1999 to July 15, 1999.  

Since the December 1999 rating decision, the Veteran has 
submitted additional VA treatment records and testified before 
the undersigned in a Videoconference hearing in March 2010, 
providing statements about his alleged in-service stressor.  In 
the most recent VA treatment report of record from March 2010, a 
diagnosis of PTSD was included on the Veteran's computerized 
Problem List.

While some of the new evidence clearly does not provide a basis 
to grant this claim for service connection for PTSD, the evidence 
discussed above is new and raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the Veteran's 
claim for entitlement to service connection for PTSD must be 
reopened.  

The Board now turns to the merits of the Veteran's claim for 
service connection for PTSD.

As noted above, the Board has reframed the Veteran's claim as one 
for entitlement to an acquired psychiatric disorder, to include 
PTSD.  This is due to the recent case of Clemons v. Shinseki in 
which the Court determined that a PTSD claim cannot be limited to 
a PTSD diagnosis alone, but "must rather be considered a claim 
for any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
the claim."  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, review of the claims file reveals that no acquired 
psychiatric disorders other than PTSD have been diagnosed, and 
the Veteran himself does not claim that he has any other acquired 
psychiatric disorder other than PTSD.  Accordingly, no further 
consideration is necessary as to whether service connection for 
an acquired psychiatric disorder other than PTSD is warranted. 

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R.  
§ 3.304(f).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2009).

As to the first criteria, numerous VA treatment reports indicated 
that the Veteran is diagnosed with PTSD.  In particular, a VA 
treatment report from December 2008 indicated that the staff 
physician "personally evaluated the patient for feelings of 
hopelessness, suicidal thoughts, and prior suicide attempts," 
during a PTSD screen.  

Another VA treatment report from February 2009 indicated that the 
Veteran was aware of his impulsivity and his easy anger.  The 
Veteran was not psychotic but mildly depressed.  He had 
recurrent, unbidden images of destruction of war during Desert 
Storm.  Thus, the Board finds that the Veteran has a confirmed, 
clinical, multiaxial diagnosis of PTSD in accordance with the 
DSM-IV criteria.  38 C.F.R.  § 4.125(a).  

This case turns on the second required element listed above, the 
occurrence of an in-service stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether the veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and where the 
following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's, which were appealed to the 
Board prior to July 13, 2010, but have not been decided by the 
Board as of that date.  75 Fed. Reg. 41092 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy.  However, as discussed below, 
there is corroboration of the Veteran's alleged stressor and the 
Veteran does not claim that his claimed stressor is related to 
his fear of hostile military or terrorist activity.  Even without 
the liberalized evidentiary standard, the Veteran still meets the 
criteria of a verified in-service stressor.

The Board notes that the Veteran has provided numerous alleged 
stressors in support of his claim for service connection for 
PTSD.  The Board finds that one stressor is verifiable.

The Veteran has remained highly consistent in his account of his 
claimed stressor throughout his treatment for PTSD as evidenced 
by his extensive VA treatment records.

In a June 2009 VA treatment report, the Veteran recounted the 
period when he was responsible for making up the roster at the 
31st Combat Support Hospital to make sure the soldiers were 
present.  He also alleged that he "helped as well to [bring] in 
the casualties for all of the nations."  During his service at 
the 31st Combat Support Hospital, the Veteran contended that he 
saw dead and wounded soldiers.

The Veteran's testimony in a March 2010 hearing also remained 
consistent with the alleged stressor he recounted in previous VA 
treatment reports.  Specifically, the Veteran testified that the 
hospital where he was serving (the 31st Combat Support Hospital) 
in Germany received "many casualties and we saw dead bodies."  
Hearing transcript at 17.

Indeed, the Veteran's stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  
Significantly, personnel records indicate that the Veteran was 
stationed at the 31st Combat Support Hospital in Germany in July 
1990, where he alleged he encountered numerous casualties.

In short, given the consistency of the Veteran's statements of 
his in-service stressor and the corroboration of the Veteran's 
personnel records, the Board finds the Veteran to be credible and 
his stressor to be verified under 38 C.F.R. § 3.304(f).

With respect to the requisite nexus between the Veteran's PTSD 
and his stressor, the Board notes that there is no direct medical 
opinion of record linking the Veteran's PTSD to his verified 
stressor.  However, throughout the Veteran's treatment for PTSD, 
as evidenced by extensive VA treatment reports, it is clear that 
numerous VA medical providers have concluded that the Veteran 
suffers from the symptoms and manifestations of PTSD due to his 
military service.  

In particular, one of the Veteran's treating VA psychiatrists 
from June 2009 noted that the Veteran's PTSD was manifested by 
the Veteran's impulsivity and anger.  The Veteran was also mildly 
depressed and had "recurrent unbidden images of the destruction 
of war during Desert Storm."  These mental status conclusions 
were made directly after the Veteran's discussion of his 
stressor, specifically when he served in the 31st Combat Support 
Hospital.

In short, the Veteran has been treated by numerous VA medical 
providers, including the VA psychiatrist from June 2009.  They 
have concluded that the Veteran suffers from the symptoms and 
manifestations of PTSD and have repeatedly diagnosed the Veteran 
with having the disorder.  Thus, the Board finds a sufficient 
link between the Veteran's PTSD and his in-service stressor.

In this regard, it is important to note that even if the new PTSD 
regulation did not apply in this case, the Board still has valid 
stressors (it is completely reasonable to assume that a Veteran 
who served in a combat support hospital during a period of war 
would have been exposed to casualties, particularly enemy 
casualties, therefore, stressor verification is not required) and 
medical evidence that has linked the Veteran's diagnosed PTSD to 
his experiences in service, including the June 2009 VA 
examination, in which mild PTSD was indicated.

Accordingly, the Board resolves all reasonable doubt in favor of 
the Veteran and finds that his verified stressor is related to 
his currently diagnosed PTSD.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The claim of service connection for PTSD, therefore, 
is granted.

The nature and extent of the Veteran's PTSD is not before the 
Board at this time.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claims for service connection for a right 
knee disability and a left ankle disability, in determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1)whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As discussed above, there is no competent evidence that the 
Veteran has or has had a right knee disability or a left ankle 
disability during any time period on appeal.  Although the 
Veteran asserts that he suffered from these conditions in 
service, the record is absent for any evidence of persisting or 
recurring symptoms of the diseases, either during active service 
or during any period of time encompassed by the Veteran's claim.  
Therefore, the first factor in determining whether a medical 
examination is necessary is not satisfied and the Board declines 
to afford the Veteran an examination.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left ankle disability is 
denied.

The appeal of the denial of service connection for hearing loss 
is dismissed.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD and the claim is 
reopened.

Entitlement to service connection for PTSD is granted, subject to 
the regulations governing payment of monetary awards.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration as discussed above.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee Disability

A service treatment report from April 1986 indicated that an 
anterior-posterior (X-ray) examination was requested due to the 
Veteran's complaints of left knee pain.  While the record was 
unclear as to the cause of the Veteran's left knee pain (there 
were no significant abnormalities found on the X-ray), the 
Veteran is certainly competent to report an observable symptom 
such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay testimony is competent to establish the presence of 
observable symptomatology); see also Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (a veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy).

Two VA treatment reports in February 2008 indicated that the 
Veteran suffered from constant pain to his left knee.  Another VA 
treatment report from October 2009 revealed a diagnosis of 
degenerative disc disease of the left knee.  Upon magnetic 
resonance imaging (MRI) in November 2009, the left knee showed 
evidence of a tear of the posterior horn of the medial meniscus.  

Right Ankle Disability

In November 1987, while the Veteran was in service, he sustained 
an inversion injury to his right ankle.  He had mild swelling and 
lateral malleolus tenderness and was diagnosed with a right ankle 
sprain.  He was treated with aspirin and instructed to continue 
to use an Ace wrap and crutches.

A service treatment report from January 1988 indicated that the 
Veteran had a slowly healing sprain of his right ankle as he 
continued to complain of slight pain while walking.  

Another service treatment report from April 1996 indicated that 
the Veteran had pain down his right leg.  However, the report was 
unclear as to whether the pain included pain to his right ankle.

In April 2008, a VA treatment report indicated that the Veteran 
had radiation of pain to his right leg and foot.  The report is 
unclear as to whether this pain radiation to his right leg and 
foot included his right ankle.  Again, in May 2008, a VA 
treatment report revealed the Veteran's complaints of recurring 
pain to the right leg.  This report was also unclear as to 
whether pain in his right leg included pain in his ankle.

A VA outpatient treatment report from August 2008 indicated that 
the Veteran had numbness and tingling in his entire right side 
from the shoulder, and extending to the foot on the right side.  
This report seems to include the right ankle when addressing the 
numbness and tingling.

Right Shoulder Condition

A radiographic examination was requested in August 1990 for the 
Veteran's right shoulder as he had a history of right shoulder 
pain over the right acromioclavicular joint and over the 
supraspinous tendon.  The examination revealed no significant 
radiographic abnormalities.  As discussed above, however, the 
Veteran is competent to report observable symptoms such as pain.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A service treatment record from July 1991 indicated that the 
Veteran's right shoulder was examined.  He was tender over the 
biceps and supraspinous.

In August 2008, a VA outpatient treatment report indicated that 
the Veteran had numbness and tingling in his entire right side 
from the shoulder, extending to the right foot.  

Right Arm Condition

In June 1994, a service treatment record indicated that the 
Veteran had pain and numbness in the right upper extremity.  It 
was suggested that this could be due to carpal tunnel syndrome, 
however, no diagnoses was provided for the Veteran's right arm 
pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay testimony is competent to establish the presence of 
observable symptomatology); see also Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

Another service treatment record from July 1994 noted that the 
Veteran numbness in his forearm since March 1994.  Also, the 
Veteran had mild pain in the right forearm, proximally.

A VA outpatient treatment report from December 2009 indicated 
that the Veteran had some right arm pain, specifically, right 
medial elbow pain over the last year that had not improved with 
rest.  He was treated with an elbow pad and activity 
modification.

Hemorrhoids

A service treatment record from June 1985 revealed that the 
Veteran had hemorrhoids with mild exacerbation.  In September 
1985, he continued to have rectal bleeding.  At that time, the 
impression was that he had an anal fissure.  Also in September 
1985, the Veteran returned for a follow-up on the rectal 
bleeding.  It was then that a small hemorrhoid tag was found with 
active bleeding.

In June 1986, a service treatment record indicated that the 
Veteran had pain around the anus after diarrhea.  It was noted 
that, at that time, that the Veteran had a history of 
hemorrhoids.

In the most recent VA outpatient treatment report or record from 
March 2010, the Veteran had a diagnosis of internal hemorrhoids.  

Tension Headaches

Service treatment reports from April 1994 and June 1994 indicated 
that the Veteran suffered from migraines.  Another service 
treatment report from October 1994 indicated that the Veteran 
complained of right temporoparietal headache every 2 weeks.  He 
was then diagnosed with mild, occasional tension headaches.  
Other service treatment reports from May 1995 and February 1996 
revealed complaints of headaches.  Thus, the Veteran clearly had 
in service occurrences of tension headaches.

The Board notes that a VA outpatient treatment report from 
October 2008 indicated that the Veteran complained of coughing up 
yellow phlegm, nasal congestion, headache, and facial pain.  
While the Veteran did complain of a headache, he was ultimately 
diagnosed with acute sinusitis with postnasal drip and acute 
bronchitis.  The Veteran was not diagnosed with having tension 
headaches.

During a hearing before the undersigned, the Veteran testified 
that the currently has tension headaches, which are concentrated 
on his right side.  As previously discussed, the Veteran is 
competent to testify about observable symptoms.  In this 
instance, the Veteran testified about experiencing head pain.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Right Carpal Tunnel Syndrome

In July 1994, a service treatment record revealed that the 
Veteran had numbness in his right hand since March 1994.  At that 
time, he had decreased pinprick and light touch in the right 
hand, digits two through five.  Later that same month, the 
Veteran was diagnosed with incipient right carpel tunnel 
syndrome.

An October 1994 service treatment record indicated that the 
Veteran had intermittent mild pain in the posterior portion of 
the right hand and wrist.  The Veteran reported that the right 
thumb was intermittently numb, but at that time, it had ceased.  
He was again diagnosed with incipient right carpel tunnel 
syndrome.  This diagnosis was continued in a November 1994 
service treatment record.

Post service in August 2008, the Veteran complained of stiffness 
of the right hand, especially when driving the car. 

Given the low threshold as discussed in McLendon, there are 
indications of an association between disabilities demonstrated 
after service and the Veteran's military service.  Hence, VA 
examinations should be afforded to the Veteran for a left knee 
disability, a right ankle disability, a right shoulder condition, 
a right arm condition, hemorrhoids, tension headaches, and right 
carpel tunnel syndrome.

TDIU

A VA outpatient treatment report from April 2008 indicated that 
the Veteran has been unemployed since he retired from the 
military in 1996.  At the time of the treatment report, the 
Veteran was only able to do light chores around the house.

In a June 2008 VA outpatient treatment report, the Veteran 
indicated that he was unable to work other than to raise bananas 
on family land.

The Court has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  

In Comer v. Peake, the U.S. Court of Appeals for the Federal 
Circuit held that VA must consider TDIU as part of the issue of a 
proper disability rating whenever there is "cogent evidence of 
unemployability, regardless of whether [the claimant] states 
specifically that he is seeking TDIU benefits."  552 F.3d 1362, 
1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is 
clear that VA is required to consider entitlement to a rating of 
TDIU as part of an initial claim for benefits when either the 
claimant specifically requests a TDIU rating or when the record 
contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising 
the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Accordingly, the 
Veteran should be provided with appropriate notice as to how to 
substantiate a claim for TDIU.  

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA examinations 
of his left knee disability, right ankle 
disability, right shoulder condition, 
right arm condition, hemorrhoids, tension 
headaches, and right carpel tunnel 
syndrome.  The claims file and a copy of 
this remand must be provided to the 
examiners in conjunction with the 
examinations, the examiners must review 
the claims file and annotate the report 
as to whether they reviewed the claims 
files.

The examiner should provide a diagnosis 
for any left knee disability, right ankle 
disability, right shoulder condition, 
right arm condition, hemorrhoids, tension 
headaches, and right carpel tunnel 
syndrome found on examination and state 
the medical basis and underlying 
pathology for any disability found.  

If the Veteran does not have a diagnosed 
left knee disability, right ankle 
disability, right shoulder condition, 
right arm condition, hemorrhoids, tension 
headaches, or right carpel tunnel 
syndrome, the examiner should so state.

The nature and extent of each of the 
above disabilities, if any, should be 
evaluated. 

With respect to any: 

(a) left knee disability; 
(b) right ankle disability; 
(c) right shoulder condition; 
(d) right arm condition; 
(e) hemorrhoids; 
(f) tension headaches; and/or 
(g) right carpel tunnel syndrome

the examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disability (if 
they currently exists) is etiologically 
related to service from September 1976 to 
September 1996 or was manifest within one 
year of discharge therefrom.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim (as 
cited above).

2.	Readjudicate the Veteran's above claims 
on appeal (service connection for a left 
knee disability, a right ankle 
disability, a right shoulder condition, a 
right arm condition, hemorrhoids, tension 
headaches, and right carpel tunnel 
syndrome.)  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

3.	Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of 
entitlement to TDIU.

4.	After completion of any necessary notice, 
assistance (to include obtaining 
pertinent VA treatment reports), and 
other development which may be deemed 
necessary, the RO should adjudicate the 
Veteran's claim of entitlement to TDIU in 
a separate rating action.  All 
appropriate administrative and appellate 
procedures should be followed.  This 
issue of TDIU is not before the Board 
unless the Veteran appeals the rating 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


